396 S.C. 597 (2012)
723 S.E.2d 809
In the Matter of Allan Riley HOLMES, Jr., Respondent.
No. 2012-01-25-01.
Supreme Court of South Carolina.
January 25, 2012.

ORDER
On December 27, 2011, respondent was arrested and charged with possession with intent to distribute heroin. The Office of Disciplinary Counsel petitions the Court to place respondent on interim suspension pursuant to Rule 17(a), RLDE, Rule 413, SCACR. Respondent opposes the petition. The petition is granted.
IT IS ORDERED that respondent's license to practice law in this state is suspended until further order of the Court.
IT IS FURTHER ORDERED that respondent is hereby enjoined from access to any trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain.
  /s/ Jean H. Toal, C.J.
      FOR THE COURT